RUDKIN, Circuit Judge.
This is a writ of error to review a judgment of conviction under the National Prohibition Act (27 USCA). There was testimony on the part of the government tending to show that government agents entered the hotel of which the plaintiff in error was the proprietor, in the city of Seattle, and as one of the agents approached the room occupied by the plaintiff in error he saw through the open door several persons drinHng intoxicating liquor and a bottle of intoxicating Equor on the dresser. The plaintiff in error was thereupon arrested and the Equor seized. The only question presented by the record is the il-legaEty of the search and seizure. But inasmuch as the offense was committed in the immediate presence of the officer, no warrant of arrest or search warrant was neeessary, and the legality of the search and seizure does not enter into the case.
The judgment is affirmed.